PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/328,105
Filing Date: 25 Feb 2019
Appellant(s): Klettke, Michael



__________________
Gregory J. Adams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 3/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 15, 16, 18-22 and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15, 16, 18-20, 22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (GB 2381846) in view of Satou et al. (WO 2016/052062). Please note that US patent 10,359,091 is being used in the rejection; since, said patent is the English equivalent of the WO document.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (GB 2381846) in view of Satou et al. (WO 2016/052062) and further in view of Okanaka et al. (7,677,537).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (GB 2381846) in view of Satou et al. (WO 2016/052062) and further in view of Kuki et al. (8,465,010).
(2) Response to Argument
It is noted that Appellant did not argue about the written description requirement rejection of claim 19; the indefiniteness rejection of claims 15, 16, 18-22 and 24-35, and the obviousness prior art rejections of claims 21, 34 and 35.  The rejections are maintained as stated above.

Appellant argues that Barker does not show an elastic connecting layer between the stop element and one of said inner and outer parts.
It is maintained that Barker shows an elastic connecting layer between the stop element and one of said inner and outer parts.  In fact, Barker shows an elastic connecting layer 13, 14, 15 connecting the stop element and each of said inner and outer parts, as marked in figure 3 below.  As shown in figure 3, the elastic layer continuously covers and connects the stop element 19 with each of the inner and outer parts, 10 and 11, respectively.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    792
    819
    media_image2.png
    Greyscale

[AltContent: textbox (Elastic connecting layer)]






Appellant argues that Satou does not state that the stop element 320 is made of plastic, but made of a synthetic resin material.
It is believed that resin is the term used for the material being in a viscous form during a molding process; and plastic is the term used for the same material after being set to become a final form.  A definition of resin from Merriam-Webster is provided below.  Definition 2a shows that resins are used in plastics.  As such, a resin material used in Satou would produce a plastic stop element 320.


    PNG
    media_image3.png
    942
    1167
    media_image3.png
    Greyscale

Appellant argues that the motivation to combine Barker and Satou to reduce the weight of the bushing is Appellant’s own teaching.
Composite plastics having been used to replace metals to reduce weight in every aspect of everyday life for a while now.  For example, a composite plastic frame of a bicycle is very light weight at the same time very strong and durable.  Also, car bumpers now a days are made of composite plastics instead of metals.  As such, it is well known to use plastics to reduce weight in many many devices, including bushings.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Xuan Lan Nguyen/

Conferees:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657          
                                                                                                                                                                                              /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.